Mackintosh, J.
In the city of Tacoma, two adjoining shipyards are being operated, one by the relator, and one by George P. Wright. Wright instituted an action of unlawful detainer, or forcible entry and detainer, against the relator in the superior court for Pierce county, alleging that the relator had entered upon a portion of the Wright premises and had refused to remove therefrom, and praying that the premises be restored to him, and for double damages for the wrongful possession thereof. To this complaint the relator demurred, and subsequently, permission having been obtained,-Wright filed in the same action an amended complaint in which he sought to require the *216relator to remove certain, appliances from the Wright premises and to cease to occupy or use the same. To this amended complaint, the relator demurred, one of the grounds of his demurrer being that the amended complaint did not state facts constituting a cause of action in unlawful detainer or forcible entry and detainer. The demurrer being overruled, the relator answered, and after trial, the court found for Wright, fixed his damages, and announced that it would grant a permanent prohibitory injunction and restraining order requiring the relator to cease doing the things complained of, and requiring him to perform certain affirmative acts. The relator then applied to this court for a writ of prohibition restraining the superior court for Pierce county from making and signing findings and conclusions and entering a decree in conformity with the decision which it announced at the conclusion of the trial.
The question for consideration in this case is: Can a person, having begun an action of unlawful detainer or forcible entry and detainer, subsequently, by filing an amended complaint, change that action over the objection of the defendant, proceed with the new action as an equitable one, and have entered a decree in ■equity?
The action of unlawful detainer, or forcible entry and detainer, is a special statutory summary proceeding in derogation of the common law, and, to confer jurisdiction upon the court, each step provided by the statute must be strictly complied with. Big Bend Land Co. v. Huston, 98 Wash. 640, 168 Pac. 470. The relator having been brought into court under a special summons and compelled to defend against a special proceeding, the court obtained jurisdiction of him for a special purpose only, namely, to determine the issue in an unlawful detainer or forcible entry and detainer *217action. The court’s jurisdiction of the relator was limited, and after having obtained that limited jurisdiction, the court could not, by amendment, allow the special proceedings to be transformed into a general proceeding, either at law or in equity, the relator at all times objecting to the court proceeding other than to the trial of an unlawful detainer, or forcible entry and detainer, case. The court having jurisdiction only by virtue of a strict compliance with a special statute, was, to all intents and purposes, sitting as a special tribunal, restricted to the determination of a special statutory proceeding, and was not sitting as a court with general legal or equitable jurisdiction, and had no jurisdiction to determine any other issue than that presentable under the special statute. The relator having appeared in the case before the filing of an amended complaint, there was no way in which he could have objected to the court’s jurisdiction to try the case as an action in equity, except by such motions and demurrers as appear in this case. There is not involved in this proceeding any question of the waiver of a special appearance, for at no time was there any opportunity for the relator to have specially appeared and objected to the jurisdiction, for this case is unlike the case of Matson v. Kennecott Mines Co., 101 Wash. 12, 171 Pac. 1040, the court here had properly acquired jurisdiction of the relator in a special proceeding, but thereafter attempted to change the nature of the action, and the relator, having appeared generally, could not then remove himself from the case and return by way of a special appearance. This was an action in unlawful detainer, or forcible entry and detainer, because of the allegations in the original complaint, the prayer thereof, and the summons by which the relator was brought into court. As was said in Jeffries v. Spencer, 86 Wash. 133, 149 Pac. 651, “the *218special summons here, employed would be wholly insufficient to confer jurisdiction of the parties in an action of ejectment.”
The' court never having had jurisdiction of the relator for any purpose other than to determine the issues in an unlawful detainer or forcible entry and detainer action, it follows that the court was without power to proceed in and determine an equitable action and could not grant injunctive relief,' hence the writ must issue.
It is so ordered.
Chadwick, Parker, Fullerton, and Webster, JJ., concur.
Ellis, C. J., took no part.